Johnson, J.
(dissenting) — No individual constitutional right is more specifically recognized and protected than the right of an individual to be secure in his or her own home from unreasonable searches and seizures. Both the Fourth Amendment to the United States Constitution and article I, section 7 of the Washington State Constitution specifically state as much. The majority gives this right short shrift, finding no expectation of privacy existed as to items located within Rose’s home. The majority errs by failing to properly analyze and apply the open view doctrine; it accomplishes this by compartmentalizing the deputy’s conduct instead of looking at the totality of the circumstances as required by our case law. In doing so, the majority erroneously upholds an unconstitutional warrantless search of a home. Properly analyzing all of the deputy’s conduct requires me to reach the opposite conclusion. I would affirm the decision of the trial court and Court of Appeals.
A person’s home is generally recognized as the area most resolutely protected by the Fourth Amendment and article I, § 7. 1 Wayne R. LaFave, Search and Seizure § 2.3, at 378 (2d ed. 1987); State v. Young, 123 Wn.2d 173, 184-85, 867 P.2d 593 (1994). However, items which a person knowingly exposes to the public, even in his or her home, are not protected by the Fourth Amendment and article I, § 7. Katz v. United States, 389 U.S. 347, 351, 88 S. Ct. 507, 19 L. Ed. 2d 576 (1967); Young, 123 Wn.2d at 182. We have labeled this doctrine the open view doctrine. State v. Seagull, 95 Wn.2d 898, 901, 632 P.2d 44 (1981). The open view doctrine "encompasses those circumstances in which an observation is made by a police officer without a prior physical intrusion into a constitutionally protected area.” 1 LaFave § 2.2(a), at 322. All citizens have a reasonable expectation of privacy in those items and activities in their homes, but that expectation will not be protected if the requirements of the open view doctrine are met.
The majority errs by forgetting the issue it originally, and properly, set out to decide: whether an unconstitu*403tional warrantless search occurred. The correct starting point in every search and seizure analysis is that warrant-less searches are per se unreasonable, absent proof by the State that one of the few, narrow exceptions apply. State v. Leach, 113 Wn.2d 735, 738, 782 P.2d 1035 (1989). Deputy Dekofski did not have a warrant when he entered onto the land leased by Rose; thus, the State has the burden of proving that one of the limited exceptions to the warrant requirement applies, or that the deputy’s conduct did not amount to a search. Our case law establishes what the State must show. Here, the State fails the test.
The majority erroneously applies the open view doctrine and fails to require the State to meet its burden. We discussed the open view doctrine at length in Seagull, 95 Wn.2d at 902-03. Under the open view doctrine, no search occurs when a law enforcement officer detects something by using one or more of his or her senses while lawfully present at the vantage point where those senses are used. Seagull, 95 Wn.2d at 901. Thus, an officer on legitimate police business is free to use all of his or her senses in entering areas of the curtilage that are impliedly open to the public. Seagull, 95 Wn.2d at 902. An officer is allowed the same license to intrude as a "reasonably respectful citizen.” Seagull, 95 Wn.2d at 902 (citing United States v. Vilhotti, 323 F. Supp. 425, 431 (S.D.N.Y.), aff'd in part and rev’d in part, 452 F.2d 1186 (2d Cir. 1971), cert. denied, 406 U.S. 947 (1972)). Any substantial departure from the access route or particularly intrusive method of viewing, however, will exceed the scope of the implied invitation and intrude on a reasonable expectation of privacy, and constitute an unlawful search. Seagull, 95 Wn.2d at 903. In Seagull, we adopted seven factors to aid us in determining whether an officer’s conduct was unreasonably intrusive such that it exceeded the scope of the implied invitation: (1) whether the officer spied into the house; (2) acted secretly; (3) acted after dark; (4) used the most direct access route; (5) tried to contact the resident; (6) created an artificial vantage point; and (7) made the discovery accidentally. Seagull, 95 Wn.2d at 905; State v. Myers, 117 *404Wn.2d 332, 345, 815 P.2d 761 (1991). In order to apply these factors, all of the facts and circumstances of the particular case must be considered. State v. Maxfield, 125 Wn.2d 378, 399, 886 P.2d 123 (1994); Seagull, 95 Wn.2d at 903.
By focusing on the conduct of Deputy Dekofski and the factors in Seagull, it is clear that the trial court and Court of Appeals were correct in finding Deputy Dekofski’s conduct to be unreasonably intrusive such that it exceeded the scope of the implied invitation open to the reasonably respectful citizen. Applying the factors from Seagull to the facts of this case we see that Deputy Dekofski spied into the mobile home; he acted secretly and after dark; he used a circuitous route to reach the front porch and door; he tried to contact the resident only after determining that no one could be home; and he made his discovery as the direct result of an intentional warrantless search. Seagull requires us to consider the entire course of conduct engaged in by the officer; it does not allow us to arbitrarily partition the officer’s conduct into separate actions in order to consider only those actions which would conform with the open view doctrine. Seagull, 95 Wn.2d at 903. It is not our place to evaluate what Deputy Dekofski might have done; rather, we must look at what he actually did.
In this case, both the State and the majority concede that Deputy Dekofski’s search of the shed and the rear of the mobile home was an illegal warrantless search. However, in footnote 2 the majority, without explanation, holds this illegal warrantless search to be immaterial to the ultimate issue of whether the deputy was rightfully on the front porch when he looked through the front window with his flashlight. Majority at 393 n.2.5 The majority fails to consider this illegal conduct in conjunction *405with Deputy Dekofski’s conduct on the front porch, and also fails to apply these facts and circumstances to the factors outlined by Seagull. This arbitrary compartmentalization of the conduct at issue does violence to the purpose and meaning of the open view doctrine.
None of the cases cited by the majority support the proposition that an officer’s intentional view into a residence is constitutionally permissible when the officer’s prior conduct is unlawful. The officers involved in those cases were all on the way to the entrance of the residence at issue in order to contact the resident (factor six from Seagull). None of the officers in question made their intentional observation following conduct that amounted to an unconstitutional warrantless search. See State v. Gott, 456 S.W.2d 38, 39, 41-42 (Mo. 1970) (holding no search when officer is performing lawful duty of approaching front door to discuss the matter); State v. Cloutier, 544 A.2d 1277, 1279 (Me. 1988) (no search when officer viewed marijuana on way to door to see if anyone was at home (relying on Seagull)); Latham v. Sullivan, 295 N.W.2d 472 (Iowa Ct. App. 1980) (no search when officer approached only entrance to residence located above business which had just been burglarized); State v. Taylor, 61 Ohio App. 2d 209, 401 N.E.2d 459 (1978) (no search when officer was on path to front door and saw marijuana through window into apartment).
The facts in this case also differ markedly from those of our own cases where we have held no search occurred under the open view doctrine. In Seagull, we held no *406search occurred when an officer, investigating another crime, took a normal route to the door of a residence to contact the residents and saw what he believed to be marijuana in an adjacent greenhouse. Seagull, 95 Wn.2d at 905. The officer did not leave the route to the door in order to spy into the greenhouse. Seagull, 95 Wn.2d at 905. Similarly in Maxfield, we held no search occurred when a private investigator working with a drug task force saw evidence of a marijuana grow operation when he went directly to the front door of a home. Maxfield, 125 Wn.2d at 399. The investigator then followed the normal path to a garage entrance because he thought he heard activity in the garage. When no one answered at either door, he immediately left the premises. Maxfield, 125 Wn.2d at 399.
The conduct of Deputy Dekofski does not conform with that of the officers in the previously cited cases where the open view doctrine was found to apply. As the rule in Seagull states, an officer on "legitimate business” can enter areas impliedly open to the public. In deciding whether an officer is on legitimate business, his or her conduct prior to reaching the "lawful vantage point” is relevant. In this case, Deputy Dekofski may have initially had legitimate business on the front porch if he had proceeded directly to the front porch in order to contact Rose or ascertain whether he was home. Those are not the facts of this case. Instead, Deputy Dekofski initially searched the shed and then the rear of the mobile home. This included spying into the rear windows with a flashlight. By the time Deputy Dekofski made it to the front porch, he could be certain no one was at home: there were no lights on, he had been there without seeing any activity; and just prior to the deputy’s arrival Mr. Yarton had knocked on the front door and not seen anyone. Thus, by the time Deputy Dekofski climbed the stairs to the porch, he had no legitimate business there. His purpose was not to contact someone he knew was not at home; it was to finish his illegal warrantless search by making an effort to look into an adjacent window with his flashlight.
Deputy Dekofski quite deliberately set about collecting *407evidence, without a warrant, in an unreasonably intrusive manner, and exceeded the scope of the implied invitation open to the reasonably respectful citizen. It belies common sense to conclude the officer’s action in peering through the window next to the front door was anything other than what it was — a continuing warrantless search into a home. By the time the officer had arrived on the front porch, the State has not shown it was for the purpose of ascertaining whether anyone was home. Thus, the State has not met its burden of showing the objects in the front room were in open view.
In addition to my disagreement with the majority’s conclusions, I also find fault with the majority’s failure to provide the trial court any guidance concerning the proper action on remand. The State failed to appeal the Court of Appeals decision concerning the issue of Yarton’s (the landlord) ability to consent to the search. The Court of Appeals held Yarton had no authority to consent to the search of the locked shed and affirmed the suppression of the observations and evidence taken at the locked shed. State v. Rose, 75 Wn. App. 28, 36, 876 P.2d 925 (1994). The State has not briefed, shown, nor argued here that the evidence observed through the front window (if admitted) would independently support a search of the shed under the warrant. Even though the majority reverses the Court of Appeals, under the majority’s decision any evidence found in the locked shed is still suppressed.
I would affirm the decisions of the trial court and the Court of Appeals.
Smith, Alexander, and Talmadge, JJ., concur with Johnson, J.

By separating the conduct into two separate acts, the majority forgets the original issue it set out to decide: was this an illegal warrantless search. That determination requires looking at all of Deputy Dekofski’s conduct, including that at the shed and rear of the mobile home. The majority justifies its bifurcation of the conduct by stating the illegal conduct did not taint the view from the porch, and citing a Court of Appeals case discussing the exclusionary rule. Ma*405jority at 393 n.2 (citing State v. Chapin, 75 Wn. App. 460, 463, 879 P.2d 300 (1994), review denied, 125 Wn.2d 1024 (1995)). The exclusionary rule is not the issue in this case, and the cited case lends no support to the majority’s contention that the deputy’s conduct must be considered separately. Additionally, even if this were a case hinging on the application of the exclusionary rule, the majority has failed to identify the correct exclusionary rule required by article I, § 7. See State v. White, 97 Wn.2d 92, 110-12, 640 P.2d 1061 (1982); State v. Boland, 115 Wn.2d 571, 582-83, 800 P.2d 1112 (1990) (violation of an individual’s article I, § 7 rights automatically requires exclusion of the evidence seized). See generally Sanford E. Pitler, The Origin and Development of Washington’s Independent Exclusionary Rule: Constitutional Right and Constitutionally Compelled Remedy, 61 Wash. L. Rev. 459 (1986).